DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities: It has been held that the recitation that an element is “capable of “performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. Appropriate correction is required. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Vardi US Pub. No. 2016/0078752 in view of Story US Pub. No. 2005/0235539.
Re Claim 1, Vardi discloses a wearable RFID device, comprising: a) a wearable arrangement (P45-P47); 
b) an RFID buckle (housing 102) having at least one side wall (not labeled, interpreted as the perimeter portion of the housing)  and a bottom wall ( not labeled , interpreted as the perimeter  portion of the bottom housing ), a cavity located inside the buckle (P127inside/enclosure of the buckle where the RFID chip  and other elements  of the housing are positioned), the RFID buckle having a band retainer  slot  (receiving area where the free end of the straps are placed into the house or secured to the housing ) adjacent to the bottom wall ( not labeled , interpreted as the perimeter  portion of the bottom housing ), the band retainer slot receiving a portion of the wristband (P13, 53,72),; c) an RFID circuit located in the buckle cavity (P127, P15, ) ; d) a removable cover located on the RFID buckle, the cover closing the cavity (Figs. 1, 2 and 9).  
Vardi fails to disclose that RFID buckle being removably located on the wristband.
However, Story discloses an RFID buckle being removably located on the wristband (P3, 4).
Given the teachings of Story it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Vardi with the RFID buckle being removably located on the wristband.

Re Claim 2, Vardi and Story discloses the wearable RFID apparatus of claim 1, and Vardi discloses wherein the cover has a first lip that engages a second lip on the buckle to secure the cover to the buckle (P71, 72; Figs. 1 and 2).  
Re Claim 3, Vardi and Story discloses the wearable RFID apparatus of claim 2, and Vardi discloses wherein the cover snap fits onto the buckle (P120).  
Re Claim 4, Vardi and Story discloses the wearable RFID apparatus of claim 1, and Vardi discloses wherein the wearable arrangement comprises a wristband (Abstract).  
Re Claim 7, Vardi discloses a wearable RFID device assembly,
 comprising: 14a) plural wristbands (p57) ; b) plural buckles (p57), each buckle (housings ) having at least one side wall (not labeled, interpreted as the perimeter portion of the housing)  and a bottom wall (not labeled , interpreted as the perimeter  portion of the bottom housing ), a cavity (enclosure )  located inside the buckle (P127inside/enclosure of the buckle where the RFID chip  and other elements  of the housing are positioned),
 each buckle having and RFID circuit located in the cavity (P127) , each buckle having a band retainer slot adjacent to the bottom wall, the band retainer slot receiving a portion of the wristband, ; c) plural covers, each cover (Top portion of housing ) capable of being removably located on each of the buckles opposite to the respective bottom wall.

However, Story discloses a buckle (100) capable of being removably located on each of the wristbands (P3, 4).
Given the teachings of Story it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Vardi with buckles (100) capable of being removably located on each of the wristbands.
As suggested by Story doing would provide a clip per se that can be re-used and the band can be exchanged as many times as it is necessary for the right fit (P4).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vardi US Pub. No. 2016/0078752 in view of Story US Pub. No. 2005/0235539 as applied to claim 1 above, and further in view of Wooley US Pub. No. 2016/0063777.
Re Claim 5, Vardi and Story discloses the wearable RFID apparatus of claim 1, but fail to specifically disclose wherein the wearable arrangement comprises a key fob.  
However Wooley discloses a wearable arrangement comprises a key fob (Abstract, and P9-P10).
Given the teachings of Wooley it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vardi as modified by Story such that the wearable arrangement comprises a key fob.
As suggested by Wooley a wearable key fob is extremely useful for the active consumer or the consumer on the go (P10).
6 is rejected under 35 U.S.C. 103 as being unpatentable over Vardi US Pub. No. 2016/0078752 in view of Story US Pub. No. 2005/0235539 as applied to claim 1 above, and further in view of Berry et a. US Publication No. 2009/0143689.
Re Claim 6, Vardi and Story discloses the wearable RFID apparatus of claim 1, but fail to disclose wherein the wearable arrangement comprises a lanyard.  
	Berry discloses wherein the wearable arrangement comprises a lanyard (P94, 158, and 160).  
	Given the teachings of Berry it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vardi and Story with the wearable arrangement comprises a lanyard.
	As suggested by Berry doing so would enable a user to carry the wearable device assembly with the lanyard around their neck, wrist, or ankle (P160).

Conclusion
The following references are cited but not relied upon:
Vera Manero et al. disclose an identification device that can be adjustably fit around an object or person.
Kraus discloses a tag having a unique identifier for a wearer and a wearer resistant squeeze-and-turn buckle for associating the tag with the wearer having special needs.
Fishman discloses an information case for protectively storing information.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.